    3:17-cv-03166-MBS      Date Filed 01/03/19    Entry Number 170     Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

                                           )
IN RE SCANA CORPORATION
                                           )     Lead Case No. 3:17-cv-03166-MBS
DERIVATIVE LITIGATION
                                           )

                       ORDER GRANTING THE PARTIES’
                  JOINT MOTION TO STAY ALL PROCEEDINGS

      Currently before the Court is the Parties’ Joint Motion to Stay All Proceedings

(the “Motion”) (ECF No. 169).    Having considered the Motion, and for good cause

shown, the Court HEREBY ORDERS as follows:

      (a)   The Motion is GRANTED;

      (b)   The Defendants shall file an appropriate motion addressing Plaintiff’s post-

      merger derivative standing within fourteen (14) days of the completion of the

      anticipated merger between SCANA Corporation and Dominion Energy, Inc;

      (c)   All proceedings in this matter are hereby STAYED until the Court rules on

      the Defendants’ forthcoming motion addressing Plaintiffs’ post-merger derivative

      standing;

      (d)   If the merger between SCANA Corporation and Dominion Energy, Inc. is

      not consummated on or before January 31, 2019, the parties may submit

      additional filings with the Court addressing the continued need for a stay and/or

      the timing for Defendants’ anticipated motion.

      IT IS SO ORDERED.

                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

January 3, 2019
